 


114 HR 1392 IH: Fighting Occupied Cell Use So Everyone Drives More Safely Act of 2015
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1392 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2015 
Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to reduce the amount of Federal highway funding available to States that do not enact a law prohibiting the use of certain communication devices while operating a motor vehicle, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fighting Occupied Cell Use So Everyone Drives More Safely Act of 2015 or the FOCUS Act of 2015. 2.Operation of motor vehicles while using a communication device (a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following: 
 
171.Operation of motor vehicles while using a communication device 
(a)DefinitionsIn this section, the following definitions apply: (1)Communication deviceThe term communication device means any mobile telephone or other portable electronic communication device with which a user engages in a call or writes, sends, or reads a message or any device in which the user plays a game or watches a video. 
(2)Motor vehicleThe term motor vehicle has the meaning given the term in section 154(a). (b)Withholding of apportionments for noncompliance (1)In generalOn October 1 of the second fiscal year beginning after the date of enactment of this Act, and annually thereafter, the Secretary shall withhold 25 percent of the amount required to be apportioned to any State under each of paragraphs (1), (3), and (4) of section 104(b) for the fiscal year if the Secretary determines that the State does not satisfy the requirement under paragraph (2) of this subsection as of that date. 
(2)RequirementA State satisfies the requirement under this paragraph if the State has enacted and is enforcing a law that— (A)except in the event of an emergency, prohibits an operator of a moving motor vehicle from— 
(i)utilizing any communication device if such operator is under the age of 21; and (ii)utilizing a hand-held communication device if such operator is 21 years of age or older; and 
(B)requires, upon conviction of a violation of a prohibition under subparagraph (A), the imposition of penalties described in subsection (d). (c)Recovery of funds withheldAll funds withheld under this section from apportionment to a State for 1 or more fiscal years shall be available for apportionment to the State immediately upon a determination by the Secretary that the State satisfies the requirement under subsection (b)(2). 
(d)PenaltiesA State shall treat a conviction of an offense described in this section in the same manner as an offense of driving while intoxicated or driving under the influence as such terms are defined in section 164. In addition, penalties shall be graduated for repeated offenses. . (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following: 
 
 
171. Operation of motor vehicles while using a communication device.. 
 
